Affirming.
This is the second appeal of this case. The opinion on the former appeal may be found in 211 Ky. 185, *Page 187 277 S.W. 292. On the return of this case to the circuit court, the present appellant, defendant below, filed an amended answer and then a second amended answer. These amended and second amended answers, however, did not materially change the defense originally relied upon, and which was held to be insufficient on the former appeal. These amendments elaborated that defense somewhat, but did not materially change it. The decision of this court on the former appeal is the law of the case, and the lower court therefore correctly sustained the demurrers interposed by the appellee to these amendments offered by the appellant.
As the appellant declined to plead further after the demurrer to these amendments had been sustained, there was nothing for the circuit court to do but enter the judgment it did in accordance with the directions of this court on the former appeal.
That judgment is therefore affirmed.